Court of Appeals
  of the State of Georgia

                                           ATLANTA,____________________
                                                    January 11, 2018

  The Court of Appeals hereby passes the following order:

  A18A0919. JAMES ADAMS JR. v. THE STATE.

          In June 2000, a jury found James Adams, Jr., guilty of armed robbery and theft
  of a motor vehicle, and we affirmed his convictions on appeal in an unpublished
  opinion. See Adams v. State, Case No. A01A1121 (decided October 2, 2001). In
  2016, Adams filed an extraordinary motion for new trial, which the trial court denied.
  The trial court later denied Adams’s motion for an out-of-time appeal.
          Adams sought discretionary review of the denial of his motion for an out-of-
  time appeal, arguing that he was unable to file a timely application regarding the
  denial of his extraordinary motion for new trial because the trial court did not notify
  him of the denial. This Court denied his application, but advised Adams that his
  remedy, under the circumstances, was to petition the trial court to set aside and re-
  enter its previous order denying his extraordinary motion for new trial as a means of
  correcting the problem. See Case No. A18D0109 (decided October 11, 2017).1 Adams
  then filed a motion urging the trial court to set aside and re-enter its order denying his
  motion for an out-of-time appeal, which the trial court also denied.
          Adams filed both an application for discretionary appeal and the instant direct
  appeal seeking review of the denial of his motion to set aside and re-enter the order
  denying his motion for an out-of-time appeal. We denied Adams’s discretionary


      1
        We dismissed Adams’s direct appeal of the trial court’s denial of his motion for
out-of-time appeal because the denial of Adams’s discretionary application constituted a
decision on the merits such that the doctrine of res judicata barred his direct appeal from
the same order. See Case No. A18A0566 (decided November 3, 2017).
application on December 20, 2017, see Case No. A18D0218, and that denial
constituted a decision on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322
Ga. App. 666, 670 (4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request
for a discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits, and the order denying the application is res judicata with
respect to the substance of the requested review.”) (punctuation omitted). Thus, the
doctrine of res judicata bars this direct appeal from the same order. See Northwest
Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v.
Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Accordingly, this appeal
is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/11/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.